Stevens, J.,
delivered the opinion of the court.
Appellant was convicted on the charge of vagrancy and ■sentenced to imprisonment “in the county jail for twenty-five days and to execute a bond in the sum of five hundred dollars to keep the peace for two years.” The assignment of errors challenges the legality of the .judgment imposing this sentence. As announced by this court in the case of Warwick v. State, 102 Miss. 143, 59 So. 2, section 5058, Code of 1906, prescribes the only .judgment within the power of the court to render. That provision of the judgment requiring appellant to give bond for two years renders the whole judgment excessive and unlawful.
The judgment of the circuit court will be reversed, and the cause remanded, in order that the circuit court may resentence appellant.

Reversed and remanded.